Citation Nr: 0506858	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for depression.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left wrist 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right ankle 
disability.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic headaches 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1977 to March 1984.  

In June 1999, the Board denied service connection for the 
disabilities shown on the first page of this decision.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD, 
and reopened the claims of service connection for the 
remaining issues on appeal, but denied the issues on a de 
novo basis.  

Regarding the claims of service connection for depression, 
back, left wrist, and right ankle disabilities, and for 
chronic headaches under the provisions of 38 U.S.C.A. § 1151, 
although the RO reopened the claims, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions.  See Jackson v. Principi, 
265 F. 3rd 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd. 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, these issues have been restated on the first 
page of this decision to reflect the appropriate adjudicatory 
issues on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for PTSD, depression, back, left 
wrist, and right ankle disabilities, and for chronic 
headaches under the provisions of 38 U.S.C.A. § 1151 was 
denied by the Board in June 1999.  

3.  The additional evidence received since the June 1999 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for PTSD, depression, back, left wrist, and right 
ankle disabilities, or for chronic headaches under the 
provisions of 38 U.S.C.A. § 1151.  


CONCLUSIONS OF LAW

1.  The June 1999 Board decision which denied service 
connection for PTSD, depression, back, left wrist, and right 
ankle disabilities, and chronic headaches under the 
provisions of 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. 
§ 7104 (West 2000); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2000); 38 C.F.R. 
§§ 3.156(a) (2002), 3.159, 20.1105 (2004).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for depression.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2000), 3.159, 20.1105 (2004).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2000), 3.159, 20.1105 (2004).  

5.  New and material evidence has not been submitted to 
reopen the claim of service connection for a left wrist 
disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2000), 3.159, 20.1105 
(2004).  

6.  New and material evidence has not been submitted to 
reopen the claim of service connection for a right ankle 
disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2000), 3.159, 20.1105 
(2004).  

7.  New and material evidence has not been submitted to 
reopen the claim of service connection for chronic headaches 
under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§§ 1151, 5102, 5103, 5103A, 5107, 5108 (West 2000); 38 C.F.R. 
§§ 3.156(a) (2002), 3.159, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in April 2001, prior to the 
September 2001 adjudication of his claim, and he was provided 
with the law and regulations pertaining to VCAA in the 
February 2003 statement of the case.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Finality

Service connection for PTSD, depression, back, left wrist, 
and right ankle disabilities, and chronic headaches under the 
provisions of 38 U.S.C.A. § 1151 was denied by the Board in 
June 1999.  Therefore, the laws and regulations governing 
finality and reopening of previously disallowed claims is 
pertinent in the consideration of the current claims on 
appeal.  

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exception to finality apply.  
Hence, the June 1999 decision is final as to the evidence 
then of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As the 
veteran's request to reopen this claim was received in 
December 2000, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record at the time of the June 1999 Board 
decision included the veteran's service medical records, 
numerous VA medical reports showing treatment for various 
maladies from 1993 to 1997, two February 1998 VA examination 
reports, and a transcript of the veteran's testimony at a 
hearing before a member of the Board at the RO.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to PTSD, depression, 
headaches, or a left wrist disability.  The veteran was seen 
for low back pain on a couple of occasions in January and 
April 1981, and again in November 1981 and January 1982, 
following an automobile accident.  He was treated for a right 
ankle sprain in November 1981.  X-ray studies of the right 
ankle, left wrist, and back during service were negative.  
The diagnoses included lumbar strain and right ankle sprain.  
There were no further complaints, treatment, or pertinent 
abnormalities noted during service.  On a Report of Medical 
History for separation from service in March 1984, the 
veteran made no mention of any problems relating to his right 
ankle, left wrist, or head..  He reported intermittent, non-
debilitating back pain and said that he worried a lot, but 
denied any changes in his eating or sleeping habits.  On 
examination, his head, lower and upper extremities, spine, 
neurologic system, and psychiatric status were normal.  

The VA medical records include an x-ray study of the right 
ankle in August 1993 that showed no evidence of any bone, 
joint, or soft tissue abnormalities.  In September 1993, the 
veteran was treated for facial trauma and fracture of the 
zygomatic arch after he was reportedly robbed and beaten.  CT 
head scans for chronic headaches in 1994 and 1997 were 
essentially normal except for evidence of an old trauma to 
the left zygoma.  Hospitalizations for detoxification in 1995 
and 1997 included diagnoses of poly substance abuse, 
substance induced mood disorder, and generalized anxiety 
disorder.  

The February 1998 VA examination reports included diagnoses 
of low back strain with residuals, and right ankle fracture 
with residual pain and weakness.  

The veteran's Travel Board testimony was to the effect that 
he fractured his left wrist and right ankle, and injured his 
back in service and had chronic problems ever since.  He also 
believed that his psychiatric problems were related to 
service and attributed his chronic headaches to an injury at 
a VA medical in 1997.  

In June 1999, the Board denied service connection for the 
disabilities now at issue on appeal.  

The evidence added to the record since the June 1999 Board 
decision includes numerous VA medical records for treatment 
from 1997 to 2002, private physical therapy records for 
treatment in January 2003, and a letter from the Social 
Security Administration.  

The letter from the Social Security Administration was to the 
effect that medical records pertaining to the veteran could 
not be located.  

The VA medical records, including some duplicate reports, 
showed treatment for various maladies, including depression, 
low back pain, and a history of left wrist injuries and 
surgeries, most recently in January 1999.  The private 
therapy reports were for treatment of a right shoulder 
problem.  

The medical reports are essentially cumulative and redundant 
of information previously considered and show only continued 
treatment for various maladies including chronic headaches, 
depression, and left wrist, right ankle, and back problems.  
The evidence previously reviewed showed no significant 
symptoms or chronic residuals referable to the disabilities 
now at issue on appeal in service or until many years after 
the veteran's discharge from service.  As a whole, the 
additional medical evidence does not offer any new probative 
information relating any of the veteran's current problems to 
military service and is merely cumulative of evidence already 
of record.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current disabilities 
to military service.  The medical reports do not offer any 
new probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claims of service connection for PTSD, depression, low 
back, left wrist, and right ankle disabilities, or chronic 
headaches under the provisions of 38 U.S.C.A. § 1151 have not 
been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for depression, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disability, the 
appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a left wrist disability, 
the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a right ankle disability, 
the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for chronic headaches under 
the provisions of 38 U.S.C.A. § 1151, the appeal is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


